


Exhibit 10.02


OUTBACK STEAKHOUSE INTERNATIONAL®
Amended and Restated
Officer Employment Agreement


THIS AMENDED AND RESTATED OFFICER EMPLOYMENT AGREEMENT (the “Agreement”) is made
and entered into effective September 12, 2011, by and among DAVID BERG
(hereinafter referred to as “Employee”), OS MANAGEMENT, INC., a Florida
corporation having its principal office at 2202 N. West Shore Boulevard, 5th
Floor, Tampa, Florida 33607 (hereinafter referred to as the “Employer”) and
OUTBACK STEAKHOUSE INTERNATIONAL, L.P., a Georgia limited partnership having its
principal office at 2202 N. West Shore Boulevard, 5th Floor, Tampa, Florida
33607 (the “Company”).


W I T N E S S E T H:


This Agreement is made and entered into under the following circumstances:


A.    WHEREAS, the Employee, the Company and OS Restaurant Services, Inc, a
Delaware corporation (the “Former Employer') were parties to that certain
Officer Employment Agreement dated September 12, 2011, as amended by that
certain Amendment to Officer Employment Agreement dated effective September 12,
2011, and the Employee, the Company, the Former Employer and the Employer were
parties to that certain Assignment of Officer Employment Agreement dated
November 4, 2011 (collectively, as amended and assigned, the “Former
Agreement”); and


B.    WHEREAS, the Former Employer, the Company and the Employer are affiliates
of OSI Restaurant Partners, LLC (“OSI”); and


C.    WHEREAS, the parties desire that the Former Agreement be amended and
restated in its entirety as more fully described herein.


D.    WHEREAS, the Company is engaged in the business of owning through its
subsidiaries and their affiliates, various restaurant concepts utilizing
operating systems and trademarks (“Trademarks”) owned by or licensed to the
Company; and


E.    WHEREAS, the Employer agreed to hire and lease to the Company management
employees necessary for the management, oversight and support of the Company's
Outback Steakhouse International® restaurants; and


F.    WHEREAS, the Employer desires, on the terms and conditions stated herein,
to employ Employee and lease Employee to the Company as President of the
Company; and


G.    WHEREAS, the Employee desires, on the terms and conditions stated herein,
to be employed by the Employer and leased to the Company as President of the
Company.


NOW, THEREFORE, in consideration of the foregoing recitals, and of the premises,
covenants, terms and conditions contained herein, the parties hereto agree as
follows:


1.Employment and Term. Subject to earlier termination as provided for in Section
8 hereof, the Employer hereby employs the Employee, and the Employee hereby
accepts employment with the Employer, to be leased to the Company as President
of the Company for a term commencing on September 12, 2011, and expiring five
(5) years thereafter (“Term of Employment”). Such Term of Employment shall be
automatically renewed for successive renewal terms of one (1) year each unless
either party elects not to renew by giving written notice to the other party not
less than sixty (60) days prior to the start of any renewal term.

1

--------------------------------------------------------------------------------




2.Representations and Warranties. The Employee hereby represents and warrants to
the Employer and the Company that (a) the Employee (i) is not subject to any
written nonsolicitation or noncompetition agreement affecting the Employee's
employment with the Employer or its Affiliates (other than any prior agreement
with the Employer or its Affiliates), (ii) is not subject to any written
confidentiality or nonuse/nondisclosure agreement affecting the Employee's
employment with the Employer or its Affiliates (other than any prior agreement
with the Employer or its Affiliates), and (iii) has brought to the Employer and
its Affiliates no trade secrets, confidential business information, documents,
or other personal property of a prior employer, and (b) the execution of this
Agreement and the performance of the Employee's obligations hereunder will not
breach or be in conflict with any other agreement to which the Employee is a
party or is bound or any order, decree, judgment, ruling, determination or
injunction of any federal, state, local or foreign governmental, administrative
or regulatory court, agency or body or any arbitrator.


3.Duties. As President of the Company, the Employee shall:


(a)have such management, supervisory and operational functions as are customary
to such position, and such other powers, functions and duties as may be assigned
to the Employee by Employee's supervisor;
(b)diligently, competently, and faithfully perform all of the duties and
functions hereunder;
(c)except as otherwise specifically provided in this Section 3, devote one
hundred percent (100%) of the Employee's full business time, attention,
energies, and effort to the business affairs of the Employer and the Company;
(d)achieve the results and other goals required by the Employer and the Company;
(e)conduct all of Employee's activities in a manner so as to maintain and
promote the business and reputation of the Employer and the Company; and
(f)not create a situation that results in termination for Cause (as that term is
defined in Section 8 hereof).
The Employee shall not, during the term of this Agreement, engage in any other
business activity; provided, however, that the Employee shall be permitted to
invest the Employee's personal assets and manage the Employee's personal
investment portfolio in such a form and manner as will not require any business
services on the Employee's part to any third party, and provided it does not
conflict with the Employee's duties and responsibilities to the Employer and the
Company or the provisions of Section 9 or Section 10 hereof, or conflict with
any published policy of the Employer or its Affiliates, including, but not
limited to, the insider trading policy of the Employer or its Affiliates.
Notwithstanding anything to the contrary herein, the parties acknowledge and
agree that the Employee shall, during the term of this Agreement and at the
request of the Employer, also serve as an officer of any Affiliate of the
Employer or the Company as the Employer shall reasonably request. In such
capacity, the Employee shall be responsible generally for all aspects of such
office. All terms, conditions, rights and obligations of this Agreement shall be
applicable to the Employee while serving in such office as though the Employee
and such Affiliate had separately entered into this Agreement, except that the
Employee shall not be entitled to any compensation, vacation, fringe benefits,
automobile allowance or other remuneration of any kind whatsoever from such
Affiliate.
The parties acknowledge and agree that the Company and the Employer have
approved Employee's continued service on the Board of Directors of Imation
Corporation and The University of Florida Retailing Center. The Employee's
continued service on such boards shall not be a violation of paragraph 3(c)
above.


4.Compensation. During the Term of Employment, subject to the Employee's
performance in accordance with this Agreement, the Employee shall be entitled to
the following:



2

--------------------------------------------------------------------------------




a.     Base Salary. The Employee shall be entitled to an annual base salary
equal to Four Hundred and Fifty Thousand Dollars ($450,000), payable in equal
biweekly installments by the Employer, to be reviewed annually for increase or
decrease by the Employer.
b.    Incentive Bonus. The Employee shall participate in the Employer's
incentive bonus plan, as in effect as of the date hereof, and as may be amended
by the Employer from time to time in accordance with its terms (the “OSI Bonus
Program”). Employee's bonus target under the OSI Bonus Program is 85% of the
base salary paid to the Employee in the calendar year for which the bonus is
awarded; provided however, so long as Employee remains employed by Employer
through the end of the 2011 calendar year, the Employee's bonus under the OSI
Bonus Program for the calendar year 2011 shall be a guaranteed minimum of Three
Hundred and Eighty-two Thousand Five Hundred Dollars ($382,500). The OSI Bonus
Program and the Employee's bonus percentage are subject to increase, decrease,
change or elimination in the discretion of the Employer.
c.    Signing Bonuses. The Employee shall be entitled to a signing bonus of
Seven Hundred Thousand Dollars ($700,000) to be paid as follows:
(i)    Four Hundred Thousand Dollars ($400,000) to be paid by the Employer in
the first bi-weekly pay period that follows Employee's commencement of
employment;
(ii)     One Hundred Fifty Thousand Dollars ($150,000) to be paid by the
Employer on December 6, 2011;
(iii)    One Hundred Fifty Thousand Dollars ($150,000) to be paid by the
Employer on March 6, 2012.
The Employee shall reimburse the Employer for the entire amount of any signing
bonus paid by the Employer if the Employee resigns or otherwise voluntarily
terminates employment with the Employer within twelve (12) months of the date of
payment of such signing bonus.
d.     Reimbursement of Bonus Subject to Claw Back. The Employee shall be
entitled to an additional bonus (the “Claw Back Bonus”) of One Hundred Thousand
Dollars ($100,000) if Employee's prior employer exercises the claw back
provision applicable to the hiring bonus of One Hundred Thousand Dollars
($100,000) paid to the Employee by such prior employer. If Employee becomes
eligible for the Claw Back Bonus, such bonus shall be paid by the Employer
within fifteen (15) days of Employee's notice of the prior employer's exercise
of the claw back provision and the Employee's payment to such prior employer.
The Employee shall reimburse the Employer for the entire amount of the Claw Back
Bonus paid by the Employer if the Employee resigns or otherwise voluntarily
terminates employment with the Employer within twelve (12) months of the payment
of such Claw Back Bonus.


5.Paid Time Off. Employee shall be entitled to vacation time or other paid time
off (collectively “PTO”) to be accrued in accordance with the Employer's PTO
Policy as may be in effect from time to time. PTO scheduling is selected by the
Employee, but subject to the reasonable business requirements of the Employer
and the Company as determined by the Employee's supervisor. Unless required by
applicable law which cannot be waived, PTO granted but not used in any year
shall be forfeited at the end of such one-year period and may not be carried
over to any subsequent year.


6.Fringe Benefits. In addition to any other rights the Employee may have
hereunder, the Employee shall also be entitled to participate in those employee
benefit plans, programs and arrangements, including, but not limited to life
insurance, medical benefits, etc., if any, as may be provided by the Employer to
similar employees of the Employer. In each case as such plans, programs and
arrangements may be in effect from time to time, all subject to the terms of
such plans, programs or arrangements and applicable policies of the Employer.
Any taxable welfare benefits provided to the Employee pursuant to this Section 6
that are not 'disability pay' or 'death benefits' within the meaning of Treasury
Regulations Section 1.409A-1(a)(5) (collectively, the 'Applicable Benefits')
shall be subject to the following requirements in order to comply with Section
409A of the Internal Revenue Code of 1986, as amended (the "Code"). The amount
of any Applicable Benefits provided during one taxable year shall not affect the
amount of the Applicable Benefits provided in any other taxable year, except
that with respect to any Applicable Benefits that consist of the reimbursement
of expenses referred to in Code Section 105(b), a limitation may be imposed on
the amount of such reimbursements as described in Treasury Regulations Section
1.409A-3(i)(iv)(B). To the extent that any

3

--------------------------------------------------------------------------------




Applicable Benefits consist of the reimbursement of eligible expenses, such
reimbursement must be made on or before the last day of the calendar year
following the calendar year in which the expense was incurred, and the Employer
shall not be obligated to reimburse any expense for which the Employee fails to
submit an invoice or other documented reimbursement request at least thirty (30)
business days before the end of the calendar year next following the calendar
year in which the expense for any such reimbursement was incurred. Further, no
Applicable Benefits may be liquidated or exchanged for another benefit. The
Employee shall not be entitled to any compensation, vacation, fringe benefits,
automobile allowance or other remuneration of any kind whatsoever from the
Company.


7.Expenses. Subject to compliance with the Employer's policies as in effect from
time to time, the Employee may incur and be reimbursed by the Employer for
reasonable expenses on behalf of and in furtherance of the business of the
Employer and the Company. If any reimbursements under this provision are taxable
to the Employee, such reimbursements shall be paid on or before the end of the
calendar year following the calendar year in which the reimbursable expense was
incurred, and the Employer shall not be obligated to pay any such reimbursement
amount for which Employee fails to submit an invoice or other documented
reimbursement request at least thirty (30) business days before the end of the
calendar year next following the calendar year in which the expense was
incurred. Such expenses shall be reimbursable only to the extent they were
incurred during the term of the Agreement. In addition, the amount of such
reimbursements that the Employer is obligated to pay in any given calendar year
shall not affect the amount the Employer is obligated to pay in any other
calendar year. Further, Employee may not liquidate or exchange the right to
reimbursement of such expenses for any other benefits.


8.    Termination. Notwithstanding the provisions of Section 1 hereof, the Term
of Employment shall terminate prior to the end of the period of time specified
in Section 1 hereof, immediately upon:


(a)The death of the Employee; or


(b)At the election of the Employer in the event of the Employee's Disability
during the Term of Employment. For purposes of this Agreement, the term
“Disability” shall mean the inability of the Employee, arising out of any
medically determinable physical or mental impairment, to perform the services
required of the Employee hereunder for a period of (i) ninety (90) consecutive
days or (ii) one hundred and twenty (120) total days during any period of three
hundred and sixty-five (365) consecutive calendar days; or


(c)The existence of Cause. For purposes of this Agreement, the term “Cause”
shall be defined as:


(i)    Failure of the Employee to perform the duties required of the Employee in
this Agreement in a manner satisfactory to the Employer, in its sole discretion;
provided, however, that the Term of Employment shall not be terminated pursuant
to this subparagraph (i) unless the Employer first gives the Employee a written
notice (“Notice of Deficiency”). The Notice of Deficiency shall specify the
deficiencies in the Employee's performance of the Employee's duties. The
Employee shall have a period of thirty (30) days, commencing on receipt of the
Notice of Deficiency, in which to cure the deficiencies contained in the Notice
of Deficiency. In the event the Employee does not cure the deficiencies to the
satisfaction of the Employer, in its sole discretion, within such thirty (30)
day period (or if during such thirty (30) day period the Employer determines
that the Employee is not making reasonable, good faith efforts to cure the
deficiencies to the satisfaction of the Employer), the Employer shall have the
right to immediately terminate the Term of Employment. The provisions of this
subparagraph (i) may be invoked by the Employer any number of times and cure of
deficiencies contained in any Notice of Deficiency shall not be construed as a
waiver of this subparagraph (i) nor prevent the Employer from issuing any
subsequent Notices of Deficiency; or



4

--------------------------------------------------------------------------------




(ii)    Any dishonesty by the Employee in the Employee's dealings with the
Employer or its Affiliates, the commission of fraud by the Employee, negligence
in the performance of the duties of the Employee, insubordination, willful
misconduct, or the conviction (or plea of guilty or nolo contendere) of the
Employee of, or indictment or charge with respect to, any felony, or any other
crime involving dishonesty or moral turpitude; or


(iii)    Any violation of any covenant or restriction contained in Section 9,
Section 10 or Section 12 hereof; or


(i)Any violation of any current or future material published policy of the
Employer or its Affiliates (material published policies include, but are not
limited to, the Employer's discrimination and harassment policy, management
dating policy, responsible alcohol policy, insider trading policy and security
policy); or


(d)At the election of the Employer, upon the sale of a majority ownership
interest in the Employer or the Company or substantially all of the assets of
the Employer or the Company; or


(e)At the election of the Employer, upon the determination by the Employer or
the Company to cease the Employer's or the Company's business operations; or


(f)At the election of the Employer in its sole discretion, for any reason or no
reason. In the event of termination of this Agreement pursuant to this Section
8(f), the Employee shall be entitled to receive as full and complete severance
compensation, the base salary provided for herein for a period of one (1) year
from the effective date of such termination (the “Severance”). Severance shall
be payable in bi-weekly installments. The Employee acknowledges and agrees that
in the event of termination of this Agreement pursuant to this Section 8(f) the
Severance provided in this Section 8(f) shall be the only obligation that the
Employer or any of its Affiliates shall have to the Employee (except for any
vested benefits in tax-qualified pension plans maintained by the Employer). Any
Long Term Incentive Agreement (“LTIA”) with the Company or any of its affiliates
shall terminate immediately and the Employee shall not be entitled to any
further payments under such LTIA. Payment of Severance shall be contingent on
Employee's continued compliance with Section 9(b) and Section 10 of this
Agreement.


Termination of Employment for all purposes under this Agreement will be
determined to have occurred in accordance with the 'separation from service'
requirements of Code Section 409A and the Treasury Regulations and other
guidance issued thereunder, and based on whether the facts and circumstances
indicate that Employer and Employee reasonably anticipated that no further
services would be performed after a certain date or that the level of bona fide
services Employee would perform after such date (as an employee or as an
independent contractor) would permanently decrease to no more than 20 percent of
the average level of bona fide services performed over the immediately preceding
36-month period (or actual period of service, if less).


For all purposes of this Agreement, termination for Cause shall be deemed to
have occurred in the event of the Employee's resignation when, because of
existing facts and circumstances, subsequent termination for Cause can be
reasonably foreseen.


Except as otherwise provided in Section 8(f), in the event of termination of
this Agreement pursuant to this Section 8, the Employee or the Employee's
estate, as appropriate, shall be entitled to receive (in addition to any fringe
benefits payable upon death in the case of the Employee's death) the base salary
provided for herein up to and including the effective date of termination,
prorated on a daily basis.


The Employee acknowledges and agrees that in the event of termination of
Employee's employment as President of the Company, with or without Cause, any
LTIA between the Employee and the Company or any of its affiliates shall
terminate immediately and the Employee shall not be entitled to any further
payments under such LTIA.



5

--------------------------------------------------------------------------------




9.    Noncompetition.


(a)During Term. Except with the prior written consent of the Employer, during
the Employee's employment with the Employer, the Employee shall not,
individually or jointly with others, directly or indirectly, whether for the
Employee's own account or for that of any other person or entity, engage in or
own or hold any ownership interest in any person or entity engaged in a
restaurant business, and the Employee shall not act as an officer, director,
employee, partner, independent contractor, consultant, principal, agent,
proprietor or in any other capacity for, nor lend any assistance (financial or
otherwise) or cooperation to, any such person or entity.


(b)Post Term. For a continuous period of two (2) years commencing on termination
of the Employee's employment with the Company, regardless of any termination
pursuant to Section 8 or any voluntary termination or resignation by the
Employee, the Employee shall not, individually or jointly with others, directly
or indirectly, whether for the Employee's own account or for that of any other
person or entity, engage in or own or hold any ownership interest in, have any
interest in or lend any assistance to, any casual steakhouse restaurant or any
person or entity engaged in a business owning, operating, franchising or
controlling an casual steakhouse business, and that is located or intended to be
located anywhere within a radius of thirty (30) miles of any Outback Steakhouse®
restaurant owned or operated by the Company or any Affiliate, or any proposed
Outback Steakhouse® restaurant to be owned or operated by any of the foregoing,
and the Employee shall not act as an officer, director, employee, partner,
independent contractor, consultant, principal, agent, proprietor, chef, or in
any other capacity for, nor lend any assistance (financial or otherwise) or
cooperation to, any such person, or entity. For purposes of this Section 9(b),
Outback Steakhouse® restaurants owned or operated by the Company or any
Affiliate shall include Outback Steakhouse® restaurants operated or owned by any
successor entity to the Company or any Affiliate, and any entity in which the
Company or any Affiliate has an interest, including but not limited to, an
interest as a franchisor. The term “proposed Outback Steakhouse® restaurant”
shall include all locations for which the Company or any Affiliate, its
franchisees or affiliates is conducting active, bona fide negotiations to secure
a fee or leasehold interest with the intention of establishing one or more
Outback Steakhouse® restaurants thereon. For purposes of this Section 9(b), the
term “casual steakhouse” shall mean any restaurant for which the check average
is equal to or less than of $30.00 per person, and: (i) the words “steak” or
“beef” or any item of steak or beef or any word that connotes steak or beef is
used in its name; or (ii) the sale of steak or beef is regularly featured in its
advertising or marketing efforts, or (iii) the sale of steak and beef in the
aggregate constitute thirty percent (30%) or more of its entrée sales, computed
on a dollar basis.


(c)Limitation. Notwithstanding subsections (a) and (b) immediately above, it
shall not be a violation of this Section 9 for Employee to own a one percent
(1%) or smaller interest in any corporation required to file periodic reports
with the Securities and Exchange Commission pursuant to the Securities Exchange
Act of 1934, as amended, or successor statute.
10.    Nondisclosure; Nonsolicitation; Nonpiracy. Except in the performance of
the Employee's duties hereunder, at no time during the Term of Employment, or at
any time thereafter, shall the Employee, individually or jointly with others,
for the benefit of the Employee or any third party, publish, disclose, use or
authorize anyone else to publish, disclose or use any secret or confidential
material or information relating to any aspect of the business or operations of
the Employer, the Company or any of their Affiliates, including, without
limitation, any secret or confidential information relating to the business,
customers, trade or industrial practices, trade secrets, technology, recipes,
product specifications, restaurant operating techniques and procedures,
marketing techniques and procedures, financial data, processes, vendors and
other information or know-how of the Employer, the Company or any of their
Affiliates, except (i) to the extent required by law, regulation or valid
subpoena, or (ii) to the extent that such information or material becomes
publicly known or available through no fault of the Employee. Moreover, during
the Employee's employment with the Employer and for two (2) years thereafter,
except as is the result of a broad solicitation that is not targeting employees
of

6

--------------------------------------------------------------------------------




the Employer, the Company or any of their franchisees or Affiliates, the
Employee shall not offer employment to, or hire, any employee of the Employer,
the Company or any of their franchisees or Affiliates, or otherwise directly or
indirectly solicit or induce any employee of the Employer, the Company or any of
their franchisees or Affiliates to terminate his or her employment with the
Employer, the Company or any of their franchisees or Affiliates; nor shall the
Employee act as an officer, director, employee, partner, independent contractor,
consultant, principal, agent, proprietor, owner or part owner, or in any other
capacity, of or for any person or entity that solicits or otherwise induces any
employee of the Employer, the Company or any of their franchisees or Affiliates
to terminate his or her employment with the Employer, the Company or any of
their franchisees or Affiliates.


11.    Company and Employer Property: Employee Duty to Return. All Employer and
Company property and assets, including but not limited to products, recipes,
product specifications, training materials, employee selection and testing
materials, marketing and advertising materials, special event, charitable and
community activity materials, customer correspondence, internal memoranda,
products and designs, sales information, project files, price lists, customer
and vendor lists, prospectus reports, customer or vendor information, sales
literature, territory printouts, call books, notebooks, textbooks, and all other
like information or products, including but not limited to all copies,
duplications, replications, and derivatives of such information or products, now
in the possession of Employee or acquired by Employee while in the employ of the
Employer shall be the exclusive property of the Employer and shall be returned
to the Employer no later than the date of Employee's last day of work with the
Employer.
12.    Inventions, Ideas, Processes, and Designs. All inventions, ideas,
recipes, processes, programs, software and designs (including all improvements)
related to the business of the Employer or the Company shall be disclosed in
writing promptly to the Employer, and shall be the sole and exclusive property
of the Employer, if either (i) conceived, made or used by the Employee during
the course of the Employee's employment with the Employer (whether or not
actually conceived during regular business hours) or (ii) made or used by the
Employee for a period of six (6) months subsequent to the termination or
expiration of such employment. Any invention, idea, recipe, process, program,
software or design (including an improvement) shall be deemed “related to the
business of the Employer or the Company” if (i) it was made with equipment,
facilities or confidential information of the Employer or the Company,
(ii) results from work performed by the Employee for the Employer or the Company
or (iii) pertains to the current business or demonstrably anticipated research
or development work of the Employer or the Company. The Employee shall cooperate
with the Employer and its attorneys in the preparation of patent and copyright
applications for such developments and, upon request, shall promptly assign all
such inventions, ideas, recipes, processes and designs to the Employer. The
decision to file for patent or copyright protection or to maintain such
development as a trade secret shall be in the sole discretion of the Employer,
and the Employee shall be bound by such decision. The Employee shall provide, on
the back of this Agreement, a complete list of all inventions, ideas, recipes,
processes and designs if any, patented or unpatented, copyrighted or
non-copyrighted, including a brief description, that the Employee made or
conceived prior to the Employee's employment with the Employer, and that,
therefore, are excluded from the scope of this Agreement.


13.    Restrictive Covenants: Consideration; Non-Estoppel; Independent
Agreements; and Non-Executory Agreements. The restrictive covenants of Section
9, Section 10 and Section 12 of this Agreement are given and made by Employee to
induce the Employer to employ the Employee and to enter into this Agreement with
the Employee, and Employee hereby acknowledges that employment with the Employer
is sufficient consideration for these restrictive covenants.


The restrictive covenants of Section 9, Section 10 and Section 12 of this
Agreement shall be construed as agreements independent of any other provision in
this Agreement, and the existence of any claim or cause of action of Employee
against the Employer or the Company, whether predicated upon this Agreement or
otherwise, shall not constitute a defense to the enforcement of any restrictive
covenant.


    

7

--------------------------------------------------------------------------------




The refusal or failure of the Employer or the Company to enforce any restrictive
covenant of Section 9, Section 10 or Section 12 of this Agreement (or any
similar agreement) against any other employee, agent, or independent contractor,
for any reason, shall not constitute a defense to the enforcement by the
Employer or the Company of any such restrictive covenant, nor shall it give rise
to any claim or cause of action by Employee against the Employer or the Company.


14.    Reasonableness of Restrictions; Reformation; Enforcement. The parties
hereto recognize and acknowledge that the geographical and time limitations
contained in Section 9, Section 10 and Section 12 hereof are reasonable and
properly required for the adequate protection of the Employer's and the
Company's interests. Employee acknowledges that the Company or its Affiliate is
the owner or the licensee of the Trademarks, and the owner or the licensee of
the restaurant operating systems. It is agreed by the parties hereto that if any
portion of the restrictions contained in Section 9, Section 10 or Section 12 are
held to be unreasonable, arbitrary, or against public policy, then the
restrictions shall be considered divisible, both as to the time and to the
geographical area, with each month of the specified period being deemed a
separate period of time and each radius mile of the restricted territory being
deemed a separate geographical area, so that the lesser period of time or
geographical area shall remain effective so long as the same is not
unreasonable, arbitrary, or against public policy. The parties hereto agree that
in the event any court of competent jurisdiction determines the specified period
or the specified geographical area of the restricted territory to be
unreasonable, arbitrary, or against public policy, a lesser time period or
geographical area that is determined to be reasonable, nonarbitrary, and not
against public policy may be enforced against Employee. If Employee shall
violate any of the covenants contained herein and if any court action is
instituted by the Employer or the Company to prevent or enjoin such violation,
then the period of time during which the Employee's business activities shall be
restricted, as provided in this Agreement, shall be lengthened by a period of
time equal to the period between the date of the Employee's breach of the terms
or covenants contained in this Agreement and the date on which the decree of the
court disposing of the issues upon the merits shall become final and not subject
to further appeal.


In the event it is necessary for the Employer or the Company to initiate legal
proceedings to enforce, interpret or construe any of the covenants contained in
Section 9, Section 10 or Section 12 hereof, each party shall pay its own legal
fees, and the prevailing party in such proceedings shall be entitled to receive
from the non-prevailing party, in addition to all other remedies, all costs of
such proceedings including appellate proceedings.


15.    Specific Performance. Employee agrees that a breach of any of the
covenants contained in Section 9, Section 10 or Section 12 hereof will cause
irreparable injury to the Employer and the Company for which the remedy at law
will be inadequate and would be difficult to ascertain and therefore, in the
event of the breach or threatened breach of any such covenants, the Employer and
the Company shall be entitled, in addition to any other rights and remedies it
may have at law or in equity, to obtain an injunction to restrain Employee from
any threatened or actual activities in violation of any such covenants. Employee
hereby consents and agrees that temporary and permanent injunctive relief may be
granted in any proceedings that might be brought to enforce any such covenants
without the necessity of proof of actual damages, and in the event the Employer
or the Company does apply for such an injunction, Employee shall not raise as a
defense thereto that the Employer or the Company has an adequate remedy at law.


16.    Assignability. This Agreement and the rights and duties created
hereunder, shall not be assignable or delegable by Employee. The Employer shall
have the right, without Employee's knowledge or consent, to assign this
Agreement, in whole or in part and any or all of the rights and duties
hereunder, including but not limited to the restrictive covenants of Section 9,
Section 10 and Section 12 hereof to any person, including but not limited to any
Affiliate of the Employer and the Company, or any successor to the Employer and
the Company's interest in the restaurants, and Employee shall be bound by such
assignment. Any assignee or successor may enforce any restrictive covenant of
this Agreement.


17.    Effect of Termination. For the avoidance of doubt, the termination of
this Agreement or expiration of the Term of Employment, for any reason, shall
not extinguish those obligations of the Employee specified in Section 9,
Section 10, Section 12 and Section 27 hereof.


    

8

--------------------------------------------------------------------------------




18.    Captions; Terms. The captions of this Agreement are for convenience only,
and shall not be construed to limit, define, or modify the substantive terms
hereof.


19.    Acknowledgments. Employee hereby acknowledges, that the Employee has been
provided with a copy of this Agreement for review prior to signing it, that the
Employee has been given a full and sufficient opportunity to consider this
Agreement and has been given the opportunity to have this Agreement reviewed by
Employee's attorney prior to signing it, that the Employee understands the
purposes and effects of this Agreement; and that in agreeing to be bound by this
Agreement the Employee has not relied on any promises or representations,
express or implied, that are not set forth expressly in this Agreement; and that
the Employee has been given a signed copy of this Agreement for Employee's own
records.


20.    Notices. All notices or other communications provided for herein to be
given or sent to a party by another party shall be deemed validly given or sent
if in writing mailed, postage prepaid, by certified United States mail, return
receipt requested, or delivered by hand or consigned to a nationally recognized
overnight courier, and addressed to the parties at their addresses set forth in
this agreement or at their last known address. Any party may give notice to the
other party at any time, by the method specified above, of a change in the
address at which, or the person to whom, notice is to be addressed, which change
of address shall be effective if notice thereof is actually received.


21.    Severability. Each section, subsection, and lesser section of this
Agreement constitutes a separate and distinct undertaking, covenant, or
provision hereof. In the event that any provision of this Agreement shall be
determined to be invalid or unenforceable, such provision shall be deemed
limited by construction in scope and effect to the minimum extent necessary to
render the same valid and enforceable, and, in the event such a limiting
construction is impossible, such invalid or unenforceable provision shall be
deemed severed from this Agreement, but every other provision of this Agreement
shall remain in full force and effect.


22.    Waiver. The failure of a party to enforce any term, provision, or
condition of this Agreement or failure to insist on strict performance of a
covenant hereunder or any obligation hereunder, at any time or times shall not
be deemed a waiver of that term, provision, or condition for the future, nor
shall any specific waiver of a term, provision, or condition at one time be
deemed a deemed a waiver of such term, provision, or condition for any future
time or times.


23.    Parties. This Agreement shall be binding upon, and shall inure to the
benefit of, the parties hereto, their legal representatives, executors,
administrators, heirs, and proper successors or permitted assigns, as the case
may be.


24.    Governing Law. This Agreement takes effect upon its acceptance and
execution by the Employer. The validity, interpretation, and performance of this
Agreement shall be governed, interpreted, and construed in accordance with the
laws of the State of Florida without giving effect to the principles of comity
or conflicts of laws thereof.


25.    Consent to Personal Jurisdiction and Venue. Employee hereby consents to
personal jurisdiction and venue, for any action brought by the Employer or the
Company arising out of a breach or threatened breach of this Agreement or out of
the relationship established by this Agreement, exclusively in the United States
District Court for the Middle District of Florida, Tampa Division, or in the
Circuit Court in and for Hillsborough County, Florida; and, if applicable, the
federal and state courts in any jurisdiction where the Employee is employed or
resides; the Employee hereby agrees that any action brought by Employee, alone
or in combination with others, against the Employer or the Company, whether
arising out of this Agreement or otherwise, shall be brought exclusively in the
United States District Court for the Middle District of Florida, Tampa Division,
or in the Circuit Court in and for Hillsborough County, Florida.



9

--------------------------------------------------------------------------------




26.    Affiliate. Whenever used in this Agreement, the term “Affiliate” shall
mean, with respect to any entity, OSI and all persons or entities directly or
indirectly controlled by OSI Restaurant Partners, LLC, where control may be by
management authority, contract or equity interest.


27.    Cooperation. Employee shall cooperate fully with all reasonable requests
for information and participation by the Employer and the Company, its agents,
or its attorneys, in prosecuting or defending claims, suits, and disputes
brought on behalf of or against the Employer and the Company and in which
Employee is involved or about which Employee has knowledge.


28    Internal Revenue Code Section 409A Compliance.


a.    Unless otherwise expressly provided, any payment of compensation by
Employer to the Employee, whether pursuant to this Agreement or otherwise, shall
be made within two and one-half months (2½ months) after the end of the later of
the calendar year or the Employer's fiscal year in which the Employee's right to
such payment vests (i.e., is not subject to a substantial risk of forfeiture for
purposes of Internal Revenue Code Section 409A (“Code Section 409A”)). Such
amounts shall not be subject to the requirements of subsection (b) below
applicable to “nonqualified deferred compensation.”


b.    All payments of “nonqualified deferred compensation” (within the meaning
of Code Section 409A are intended to comply with the requirements of Code
Section 409A, and shall be interpreted in accordance therewith. No party
individually or in combination may accelerate, offset or assign any such
deferred payment, except in compliance with Code Section 409A. No amount shall
be paid prior to the earliest date on which it is permitted to be paid under
Code Section 409A and Employee shall have no discretion with respect to the
timing of payments except as permitted under Section 409A. In the event that the
Employee is determined to be a “specified employee” (as defined and determined
under Code Section 409A) of Employer or any of its affiliates at a time when its
stock is deemed to be publicly traded on an established securities market,
payments determined to be “nonqualified deferred compensation” payable by reason
of separation from service shall be paid no earlier than (i) the first day of
the seventh (7th) calendar month commencing after such termination of
employment, or (ii) the Employee's death, consistent with and to the extent
necessary to meet the requirements Code Section 409A without the imposition of
excise taxes.  Any payment delayed by reason of the prior sentence shall be paid
out in a single lump sum on the earliest date permitted under Code Section 409A
in order to catch up to the original payment schedule.  Notwithstanding anything
herein to the contrary, no amendment may be made to this Agreement if it would
cause the Agreement or any payment hereunder not to be in compliance with Code
Section 409A.


c.    The Employee shall be responsible for the payment of all taxes applicable
to payments or benefits received from the Employer. It is the intent of the
Employer that the provisions of this Agreement and all other plans and programs
sponsored by the Employer be interpreted to comply in all respects with Code
Section 409A, however, the Employer shall have no liability to the Employee, or
any successor or beneficiary thereof, in the event taxes, penalties or excise
taxes may ultimately be determined to be applicable to any payment or benefit
received by the Employee or any successor or beneficiary thereof.


29.    Amendments. No change, modification, or termination of any of the terms,
provisions, or conditions of this Agreement shall be effective unless made in
writing and signed or initialed by all signatories to this Agreement.


30.    WAIVER OF JURY TRIAL. ALL PARTIES TO THIS AGREEMENT KNOW AND UNDERSTAND
THAT THEY HAVE A CONSTITUTIONAL RIGHT TO A JURY TRIAL. THE PARTIES ACKNOWLEDGE
THAT ANY DISPUTE OR CONTROVERSY THAT MAY ARISE OUT OF THIS AGREEMENT WILL
INVOLVE COMPLICATED AND DIFFICULT FACTUAL AND LEGAL ISSUES.


    

10

--------------------------------------------------------------------------------




THE PARTIES HEREBY WAIVE ANY RIGHT TO TRIAL BY JURY IN ANY PROCEEDING ARISING
OUT OF OR RELATING TO THIS AGREEMENT OR ANY OF THE CONTEMPLATED TRANSACTIONS,
WHETHER NOW EXISTING OR HEREAFTER ARISING, AND WHETHER SOUNDING IN CONTRACT,
TORT OR OTHERWISE. THE PARTIES AGREE THAT ANY OF THEM MAY FILE A COPY OF THIS
PARAGRAPH WITH ANY COURT AS WRITTEN EVIDENCE OF THE KNOWING, VOLUNTARY AND
BARGAINED-FOR AGREEMENT AMONG THE PARTIES IRREVOCABLY TO WAIVE TRIAL BY JURY AND
THAT ANY PROCEEDING WHATSOEVER BETWEEN THEM RELATING TO THIS AGREEMENT OR ANY OF
THE CONTEMPLATED TRANSACTIONS SHALL INSTEAD BE TRIED IN A COURT OF COMPETENT
JURISDICTION BY A JUDGE SITTING WITHOUT A JURY.


THE PARTIES INTEND THAT THIS WAIVER OF THE RIGHT TO A JURY TRIAL BE AS BROAD AS
POSSIBLE. BY THEIR SIGNATURES BELOW, THE PARTIES PROMISE, WARRANT AND REPRESENT
THAT THEY WILL NOT PLEAD FOR, REQUEST OR OTHERWISE SEEK TO HAVE A JURY TO
RESOLVE ANY AND ALL DISPUTES THAT MAY ARISE BY, BETWEEN OR AMONG THEM.


31.    Entire Agreement; Counterparts. This Agreement constitutes the entire
agreement between the parties hereto concerning the subject matter hereof, and
supersedes all prior memoranda, correspondence, conversations, negotiations and
agreements, including the Former Agreement. This Agreement may be executed in
several identical counterparts that together shall constitute but one and the
same Agreement.


IN WITNESS WHEREOF, the undersigned have executed this Agreement as of the date
first written above.


“EMPLOYEE”


________________________________________
/s/ David Berg

Witness
DAVID BERG

________________________________________    
Print name
“COMPANY”


Attest:
OUTBACK STEAKHOUSE INTERNATIONAL, L.P., a Georgia limited partnership



By:
OSI International, LLC, a Florida limited liability company and its general
partner



By: /s/ Kelly Lefferts
By: /s/ Joseph J. Kadow

Kelly Lefferts, Assistant Secretary
Joseph J. Kadow, Executive Vice President





“EMPLOYER”


Attest:
OS MANAGEMENT SERVICES, INC., a Florida corporation



By: /s/ Kelly Lefferts
By: /s/ Joseph J. Kadow

KELLY LEFFERTS, Assistant Secretary
JOSEPH J. KADOW, Chief Legal Officer




11